C. A. 10th Cir. Motion for leave to proceed in forma pauperis granted. Certiorari granted limited to Question 1 presented by the petition, which reads as follows: “Does the Jury Selection and Service Act of 1968, 28 U. S. C. § 1861 et seg., require that a defendant be provided access to jury lists and other jury records upon the filing of a sworn statement in compliance with 28 U. S. C. § 1867 (d) in support of a motion to quash the jury and upon the presentation of a prima facie claim of constitutional dimension, i. e., the systematic exclusion of Mexican-Americans from the jury array?”